Citation Nr: 1138731	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent, for a skin disability prior to January 13, 2011.  

2.  Entitlement to an initial increased rating in excess of 30 percent, for a skin condition since January 13, 2011.  


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  This decision granted service connection for dermatitis venenata and assigned a noncompensable rating, effective March 19, 2009.  The Veteran disagreed with the rating provided, and the current appeal ensued.  

In October 2010, the Board granted a 10 percent rating for the skin disability, but remanded the claim for further development.  By rating decision of March 2011, the RO effected the Board's decision and awarded a 10 percent rating for dermatitis venenata, effective March 19, 2009.  The RO also increased the initial rating to 30 percent, effective January 13, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected skin disability is more severe than the current evaluation reflects.  It is maintained that the Veteran has bleeding scars which are unstable and that he also has five or more of these unstable scars.  

A review of the record reveals that the Board's October 2010 remand decision indicates that it was not clear from the record whether the Veteran's skin disability should include residual scarring.  In an August 2010 VA treatment note, it indicates that the Veteran had multiple areas of scarring on the arms, legs, and torso.  The Veteran was provided additional VA examination in January 2011.  That examiner indicated, in pertinent part, that the Veteran did not have any residuals scarring from his skin disability.  He stated that he had secondary skin changes due to his service-connected dermatitis venenata complicated by intractable pruritus and severe xerosis.  As scarring was found in the August 2010 VA treatment record and the current VA examiner noted some skin changes, the question becomes whether the skin changes is analogous to scarring, warranting consideration under the skin codes.

Additionally, the January 2011 VA examiner indicated that the Veteran used a systemic corticosteroid on a daily basis for the past 12 months.  He did not report the systemic corticosteroid (or immunosuppressive drug) prescribed.  This would be helpful prior to making a final determination in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA skin examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Unretouched color photographs should be performed in connection with this examination.  

The physician should provide a report indicating whether or not the Veteran has associated skin changes which is analogous to residual scarring associated with his service-connected skin disability.  If so, the examiner should indicate whether the scarring/changes are deep and nonlinear, or whether they are unstable and painful.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The examiner should indicate how many scars/skin changes are unstable and painful, if any.  Also, the examiner should report the total area of the body, reported in square inches or square centimeters, affected by residual scarring/skin changes.  The examiner should also discuss the location of each body part of the scars/skin changes and the dimensions of the area covered by such should be reported.  

If the examiner finds that there is no residual scarring/changes associated with the Veteran's service-connected skin disability, the examiner should address these findings in relation with the August 2010 VA treatment report and the January 2011 VA examination findings.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide reasons for such a conclusion.  The examiner should also report the name of the systemic corticosteroid and/or immunosuppressive drug prescribed and the date the Veteran was prescribed the medication for use for his skin disability.  

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's initial rating claim should be readjudicated.  If the decision is adverse, the Veteran and his attorney should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


